DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 7, 10, 12, 14, 18, 34, 36, 40, 44 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method or composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite for two reasons. The first reason is that the claim limits CD74 to “below a predetermined threshold.” It is unclear what this threshold is, since there does not appear to be anything in the instant specification that elaborates upon where the threshold lies and what parameters are used for the artisan to determine if the threshold has been crossed.
Claim 2 is also indefinite because it is unclear which hematopoietic stem cells the claim is referring to. Independent claim 1 starts with a population of hematopoietic stem cells, and ends with hematopoietic stem cells that have been treated, but are still defined by the claims and instant specification as hematopoietic stem cells. When looking at the wording of claim 2, it is unclear if the claim is telling the artisan to isolate the initial stem cells based upon a predetermined CD74 level, or if the treated stem cells must further be isolated based upon the predetermined CD74 level. There does not appear to be anything in the specification that clearly elucidates the indefiniteness of the claim language.

Claim Interpretation
Claim 1 includes the claim language: … for transplantation…  to thereby generate hematopoietic stem cells for transplantation. While this language is noted, it appears like this language provides for an intended use for the product made by the method of claim 1; that is to say, the wording of the claim would suggest that these limitations do not impart any structural changes or methodological limitations on the explicitly claimed steps (a) and (b). See MPEP 2111.04 (the term “thereby” is interpreted to be equivalent to the MPEP’s discussion of “wherein/whereby,” and is thusly considered a contingent limitation).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 8, 21, 24, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen, et al (Biology of Blood Marrow and Transplantation, 19, 28-39, 2013 [IDS Reference]). Chen provides for a method of taking hematopoietic antigen presenting cells and peripheral blood mononuclear cells, both of which appear to be consistent with the claimed hematopoietic stem cells, and exposing these cells to an agent that decreases the activity/expression of CD74. See page 28, “Abstract” section; page 30 and 31, “Milatuzumab Selectively Reduces mDCs” section, first paragraph. Although Chen does not appear to use these cells in any methods of transplantation, it appears that all of the claimed steps are already taught in Chen, wherein the same cells are provided following the end of the method.
Since all of the claimed steps are explicitly taught in Chen, Chen must have anticipated the claimed method. However, since the claims further provide for a contingent limitation, it would be reasonable to contend that the cells of Chen could obviously be transplanted into an individual, since there would be an expectation that these cells would not elicit a graft-versus-host response.
With respect to claims 1 and 3, Chen teaches the in vitro/ex vivo exposure of hematopoietic stem cells to an agent that decreases the expression of CD74.
With respect to claim 4, since Chen provides for all of the claimed steps, the cells of Chen must have inherently provided for the same functionality. See MPEP 2112(I)-(III).
With respect to claim 8, Chen begins the method with blood that has already been obtained; Chen does not state the methods of acquiring the peripheral blood. See page 29, “Assessment of APC Subsets in PBMCs” section. However, if the ordinary artisan is extracting peripheral blood as a means of acquiring hematopoietic stem cells, it would be obvious to the ordinary artisan to apply a known mobilization compound as a means of increasing the number of stem cells in the peripheral blood sample.
With respect to claim 21, Chen provides for a mixture of blood that would inherently include hematopoietic stem cells. Although Chen is silent with respect to the claimed markers, these stem cells are inherently present in the blood and would inherently provide for the claimed markers.
With respect to claims 24, 29 and 32, Chen teaches milatuzumab.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen, et al (Blood, 120, Abstract 4105, 2012).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651